Citation Nr: 0943692	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-36 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, S.M. and R.M.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The appellant maintains that her spouse, who died in March 
1985, had recognized service with the United States Armed 
Forces during World War II.  She contends that she is legally 
eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  The appellant's 
disagreement with that decision led to this appeal.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The RO received the appellant's application for VA death 
benefits in September 2006.  By a December 2006 RO letter, 
the appellant's claim for VA death benefits was denied on the 
basis that her deceased spouse did not have recognized active 
service for VA benefits purposes.  This was based on 
determinations by the National Personnel Records Center 
(NPRC) dated in April 1978 that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces; and certifications by the NPRC in 
November 2006 and December 2006 that newly submitted evidence 
was insufficient to warranted a change in the prior negative 
certification.  The newly received evidence provided by the 
RO to NPRC consisted of a Form ANGR2 (Certification of 
service by General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General), a Form 23 
(Affidavit for Philippine Army Personnel), and an assertion 
by the RO that the appellant's spouse was listed as a common 
name in the reconstructed guerrilla roster maintained at the 
RO. 
 
However, additional documents have been provided by the 
appellant for the express purpose of supporting her assertion 
that her spouse had service with the United States Armed 
Forces during World War II.  These documents have not been 
provided to NPRC and include: (1) a detailed November 1946 
letter certifying the appellant's spouse's service, including 
a period as a prisoner of war, issued by an individual whose 
name is not entirely legible (the name is indicated elsewhere 
in the claims file to be Major Cirilo Ledesma); (2) a joint 
affidavit from J.A.I. and J.U.H. indicating personal 
knowledge of J.A.I., as a co-soldier, of the appellant's 
spouse's World War II service; and (3) the appellant's 
completed Application for Old Age Pension (Surviving Spouse) 
dated in September 1991, indicating that her spouse had 
service as a guerilla during World War II. 

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the  U.S. Court of Appeals for the Federal Circuit 
held that, pursuant to both 38 C.F.R.  § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant 
(including relevant lay affidavits and documentary evidence) 
in support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  This was not accomplished in the 
present case.  As such, all newly received relevant evidence 
since the negative certification in April 1978 should be 
forwarded to the service department for the purpose of 
attempting to verify the appellant's spouse's service.  All 
relevant evidence and information pertaining to the 
appellant's claimed period of active service should be 
forwarded to the service department.  See Capellan, 539 F.3d 
at 1381-1382 (holding that the correct interpretation of the 
governing statutes and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for verification of service from the service 
department, and that VA is required to ensure consideration 
of all procurable and assembled data, including lay evidence, 
in connection with a request for verification of service from 
the service department).

Also of record is an untranslated Joint Affidavit from N.M.S. 
and P.M.A., received by the RO in September 2006.  A 
translation of this document into English should be obtained 
by the RO and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file a translation of a joint affidavit of 
from N.M.S. and P.M.A., received by the RO 
in September 2006.

2.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  Provide NPRC copies of 
all relevant evidence (including lay and 
documentary evidence) regarding the 
appellant's spouse's claimed service.  The 
evidence to be submitted to the NPRC 
should include the following: (1) a 
certification of service from the Armed 
Forces of the Philippines (Form AGNR2); 
(2) an Affidavit for Philippine Army 
Personnel; (3) a detailed November 1946 
letter certifying the appellant's spouse's 
service, including a period as a prisoner 
of war, issued by an individual whose name 
is not entirely legible (the name is 
indicated elsewhere in the claims file to 
be Major Cirilo Ledesma); (4) a joint 
affidavit from J.A.I. and J.U.H. 
indicating personal knowledge of J.A.I., 
as a co-soldier, of the appellant's 
spouse's World War II service; and (5) the 
appellant's completed Application for Old 
Age Pension (Surviving Spouse) dated in 
September 1991, indicating that her spouse 
had service as a guerilla during World War 
II.

3.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of legal entitlement to VA death 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

